         Case 1:19-cv-00365-PAE Document 64 Filed 10/06/20 Page 1 of 2



                                                                                        David M. Hazan, Esq.
                                                                                     30 Vesey Street, 4th Floor
                                                                                  New York, New York 10007
                                                                                       Phone: (212) 577-2690
                                                                                         Fax: (212) 577-2691
                                                                                    dhazan@jacobshazan.com



                                                               October 5, 2020
VIA ECF
Honorable Paul A. Engelmayer
United States District Judge
United States District Court, SDNY
40p Foley Square, Room 2201
New York, New York 10007

               Re: Hugo Kayo v. Police Officer Peter Mertz, et al., 19 Civ. 00365 (PAE)

Your Honor:
        I am an attorney that represents plaintiff in the above-referenced matter. I write to
respectfully request that the Court extend the due dates for plaintiff’s Opposition to Defendants’
Motion for Summary Judgment and Plaintiff’s Cross Motion for Partial Summary Judgment
motion and responsive motion papers for three additional days. As the Court may recall, by
letters dated July 29, 2020, August 12, 2020, August 24, 2020, and September 9, 2020, and
September 30, 2020 I requested an extension because I had fallen ill and was unable to
competently work on the motion. While I am now essentially recovered from the illness, I
continue to have an extreme lack of energy and I am also having difficulty catching up on the
tremendous amount of the work that built up during the time period when I was sick. I have
admittedly overestimated my ability to complete this motion by today because I greatly
underestimated the amount of energy I would have to work on the motion. This application is
being made on the eve of the deadline because as late as today I incorrectly believed I could
complete the motion by the current deadline. For these reasons I respectfully request that the
Court grant this short extension until Thursday for plaintiff’s Opposition to Defendants’ Motion
for Summary Judgment and Plaintiff’s Partial Motion for Summary Judgment to be filed with the
Court. I have been unable to reach counsel for defendants to determine whether defendants
consent to this request. The following proposed motion schedule is a revised schedule adding
five days to each of the remaining deadlines:
       Plaintiff’s brief in support of his motion for partial summary judgment and in opposition
       to plaintiff’s motion: October 8, 2020
       Defendants’ brief containing their reply an opposition to plaintiff’s motion: October 22,
       2020
       Plaintiff’s Reply: November 2, 2020
       Finally, this has been a very difficult time period for me and I want to thank the Court for
being so understanding during the time I have been sick, and for grating me time to file the
motion after I recovered. I truly appreciate the fact that the Court seemingly has understood that
I was physically unable to work on the motion while I was sick and granted my previous motions
requesting an extension of time to file the motion papers. Once again I apologize if this
application causes any inconvenience to the Court,.
  Case 1:19-cv-00365-PAE Document 64 Filed 10/06/20 Page 2 of 2




We thank the Court for its consideration herein.

                                                   Respectfully submitted,

                                                                    /s/

                                                   David M. Hazan, Esq.
                                                   Attorney for Plaintiff




  Granted. Plaintiff should not expect any
  further extensions.

   SO ORDERED.

                     
               __________________________________
                     PAUL A. ENGELMAYER
                     United States District Judge

  October 6, 2020
